DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  “the containment sump angularly adjustable” should be “the containment sump is angularly adjustable”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation " the containment sump" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1- 5, 7, 8, 10 – 12 and 18 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burwell (2008/0099490) in view of Faidiga (5171042).
Regarding claims 1 and 6, the Burwell reference discloses a tank collar (2, 2a; Figures 2 and 5) comprising:
a lower portion having a lower end shaped to form a lower fluid-tight seal with an external surface of an underground storage tank (1; see para. [0027]); a containment sump (riser 3); and
an upper portion (see Annotate Figure 2) having a cylindrical wall terminating in an upper end surface (Annotated Figure 2) defining a mounting surface configured to mate with a correspondingly sized containment sump wall (140), whereby the spheroidal mounting surface can form a sealed interface between the upper end surface and the containment sump wall while also allowing angular adjustment of the containment sump wall with respect to the tank collar.  The containment sump wall is capable of angular adjustment with tank collar (2, 2a).
	However, the Burwell reference doesn’t explicitly disclose the mounting surface of the upper end surface being spheroidal.
	The Faidiga reference discloses another system with adjoining pipes (4) having a spheroidal mounting surface (5) to mate with a female end (7) of another pipe to allow for possible inclination of one pipe with respect to the other (see Figure 1; see col. 3, lines 32 – 36).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the mounting surface of Burwell device to be spheroidal as, for example, taught by the Faidiga reference in order to allow for possible inclinations of one pipe with respect to the other (see Figure 1).

Regarding claim 2, Burwell further discloses the upper end surface (Annotated Fig. 2) includes a rounded lip defining the spheroidal mounting surface.  See para. [0026].

Regarding claim 3, Burwell further discloses the rounded lip curves inwardly from the cylindrical wall toward a longitudinal axis thereof.  See Annotated Fig. 2.

Regarding claim 4, Burwell further discloses the lower end defines a curved lower surface shaped to conform to a cylindrical external surface of the underground storage tank (1). See Annotated Fig. 2.

Regarding claim 5, Burwell further discloses the tank collar (120) is formed from a fiberglass material. See paragraph [0007].

Regarding claim 7, In Burwell, as modified above, the tank collar (2, 2a) has a first longitudinal axis and the containment sump wall (inherent) has a second longitudinal axis (this happens when containment sump wall is skewed at an angle), the containment sump angularly adjustable between an aligned position in which the first and second longitudinal axes are parallel and an askew position in which the first and second longitudinal axes are angled with respect to one another.  This would occur when the connection of the riser to the collar is skewed at an angle when they are connected. (see Faidiga, Figure 1).

Regarding claim 8, wherein the containment sump (riser 3) is angularly adjustable through a conical range of motion with respect to the first longitudinal axis.  The Burwell containment sump, as modified above, is capable of being angularly adjustable through a conical range.

Regarding claim 9, Burwell, as modified above, discloses the invention substantially as claimed, but doesn’t disclose wherein the second longitudinal axis can be angled with respect to the first longitudinal axis by up to 3 degrees in any direction from the aligned position. It would have been obvious to one having ordinary skill in the art at the time the invention was made to allow up to 3 degrees of angular adjustment between riser and collar of the Burwell device, since it has been held that where the general conditions of a claim are disclosed in the prior art (see Faidiga, Figure 1), discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105

Regarding claim 10, Burwell further discloses wherein the upper end of the tank collar comprises a rounded lip (See para. [0026]) and the lower end of the containment sump wall comprises a cylindrical flange (See Figure 3A-3C) sized to be seated upon the rounded lip.  

Regarding claim 11, Burwell further discloses wherein the cylindrical flange (Annoted Figure 5) extends radially outwardly and downwardly away from a polygonal sidewall (see Figures 4 - 6), and the rounded lip extends radially inwardly from the cylindrical sidewall.

Regarding claim 12, Burwell further discloses wherein: the cylindrical flange (Annoted Figure 5) defines an interior diameter greater than an exterior diameter at an upper end of the rounded lip, the interior diameter of the cylindrical flange is less than an exterior diameter of a lower end of the rounded lip, and such that a portion of the rounded lip of the tank collar (2) is receivable within the cylindrical flange of the containment sump (riser 3).  The cylindrical flange (see Annotated Figure 5) diameter is greater than the rounded lip and less than the diameter of a lower end.  See Figure 5.
Regarding claims 18 – 20, the method as claimed would be inherent during normal use and operation of the device.

    PNG
    media_image1.png
    290
    355
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    635
    821
    media_image2.png
    Greyscale


Claim 13 – 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burwell, as applied to claim 1, and further in view of Reid et al. (7575015).
Regarding claim 13, modified Burwell discloses the invention substantially as claimed, but doesn’t disclose a fueling station.  The Reid et al. discloses another underground storage tank (72), sump (98) and fueling station (Figure 3) for refueling vehicles.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Burwell device to have a fuel station to refill vehicles as, for example, taught by the Reid et al. reference in order to refill vehicles with fuel and these types of facilities are well known, conventional and would be obvious to try without unexpected results.

Regarding claim 14, the Reid et al. reference further teaches a fuel dispenser (10) in fluid communication with the underground storage tank (72; see Figure 3).

Regarding claim 15, In Burwell, as modified above, the tank collar (2, 2a) has a first longitudinal axis and the containment sump wall (inherent) has a second longitudinal axis (this happens when containment sump wall is skewed at an angle), the containment sump angularly adjustable between an aligned position in which the first and second longitudinal axes are parallel and an askew position in which the first and second longitudinal axes are angled with respect to one another.  This would occur when the connection of the riser to the collar is skewed at an angle when they are connected. (see Faidiga, Figure 1).

Regarding claim 16, the modified Burwell device discloses the invention substantially as claimed, but doesn’t disclose wherein the second longitudinal axis can be angled with respect to the first longitudinal axis by up to 3 degrees in any direction from the aligned position. It would have been obvious to one having ordinary skill in the art at the time the invention was made to allow up to 3 degrees of angular adjustment between riser and collar of the Burwell device, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105

Regarding claim 17, the Burwell reference further discloses wherein the upper end of the tank collar comprises a rounded lip (See para. [0026]) and the lower end of the containment sump wall comprises a cylindrical flange (See Figure 3A-3C) sized to be seated upon the rounded lip.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art pertains to various UST apparatus similar to Applicant’s device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891.  The examiner can normally be reached on Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/           Primary Examiner, Art Unit 3753